Citation Nr: 1754270	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-34 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from November 1979 to January 1981.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in May 2013.  A hearing before the undersigned Veterans Law Judge was held at the RO in July 2017 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Appellate review of this appeal was conducted as part of the Pre-Hearing Conference (PHC) Pilot Program.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of service.  

2.  In a September 2017 statement, the Veteran informed the Board that he desired to withdraw his appeal for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for hepatitis C have been met.  
38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §1131; 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R.§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran asserts that his currently diagnosed PTSD is the result of assault and harassment during service.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12 Vet. App. 272 (1999).  Moreover, the Veteran is competent to describe his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

A private psychologist has submitted an opinion that the Veteran has PTSD as a result of military sexual trauma.  The psychologist noted that the service records showed markers of trauma after a change in duty station in April 1980, that the Veteran was counseled during service and did not show improvement, and that the Veteran reported a history of nervous trouble at separation.  The psychologist's opinion is probative as it is supported by a rationale that is not inconsistent with the record.  As such, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PTSD.  


Withdrawal of Issue on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In September 2017, the Veteran expressed the desire to withdraw the appeal for service connection for hepatitis C.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

Service connection for posttraumatic stress disorder is granted.  

The appeal for service connection for hepatitis C is dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


